Case 2:13-cv-06004-JAK-AGR Document 598 Filed 03/04/21 Page 1 of 2 Page ID #:17059



                     UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             OFFICE OF THE CLERK
                      255 EAST TEMPLE STREET, ROOM 180
                        LOS ANGELES,CALIFORNIA 90012
                                                                              M,4R - 4 2021
                                      OFFICIAL BUSINESS




                                                               ~ ~ l3-c~                      -~~~~~~~

                                                                ►~r~Gb

                                                                    —~ ~~

                                                               '_           1,\



                               ~::,
     :_                        H                          ~~
          _   l;i              Rl
              O      '~

              ~       ~
              N       ~
              W     C-Y-:C
                m
              w
           ~' G "~ N
    ="nr   ~mF= m
    !  gyp r~;o
                      ~p       V

                    Wig^ ~     I~1

              N                N
              W     ~7 y l~l
          - y       t)~m
          _. y      :oo ~e
            ~          y C7
          =~9       h~Orn
             N      iSl v "0
            ~,      r7 ~p
                                1°
              p~         ~
              a          ~      N
                                m
            N            7A
          _ ~            f~i    N
          ~~
           m             ~     \
                               N

              V                m
              ~                \
              ~                 ~
Case 2:13-cv-06004-JAK-AGR Document 598 Filed 03/04/21 Page 2 of 2 Page ID #:17060


     Case: 2:13cv06004   Doc: 596




     Matthew Tyler Hale
     Kristensen Weisberg LLP
     12304 Santa Monica Blvd Suite 100
     Los Angeles, CA 90025
